Citation Nr: 1751057	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  17-32 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) from September 1, 2005. 


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1950 to September 1952, and is the recipient of the Combat Infantryman Badge and Purple Heart Medal.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2016 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  By way of a September 2016 notice of disagreement, the Veteran initiated an appeal as to the 50 percent initial disability rating assigned for his PTSD, as well as the initially assigned effective date.  Thereafter, the RO assigned a 30 percent disability rating from the earlier requested effective date.  To date, the Veteran has not expressed disagreement with that decision, and as such, the Board will consider this appeal as characterized on the title page.  

The record before the Board consists of electronic records in systems known as Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  


REMAND

The Veteran most recently underwent a VA examination to assess his psychiatric disorder in November 2014.  Since his last examination, the Veteran's representative has indicated a potential worsening of his disability.  In a June 2017 VA Form 9, the representative indicated the Veteran has experienced symptoms such as intermittently illogical, obscure and irrelevant speech; near continuous panic and depression affecting his ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; difficulty adapting to stressful circumstances; and an inability to establish and maintain effective relationships.  When a veteran alleges that his service-connected disability has worsened since he was previously examined, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required to evaluate the current degree of impairment.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Based on the foregoing, a remand is required in order to obtain a current examination.  

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED for the following actions:

1.  Obtain any outstanding records pertinent to the Veteran's claim, to specifically include any more recent treatment records related to the claimed disability.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

2.  Then, afford the Veteran a VA examination by a psychiatrist or psychologist with sufficient expertise to fully assess the severity of the Veteran's service-connected PTSD.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Ensure the examiner provides all information required for rating purposes.  If the examiner is unable to conduct any required testing or concludes any required testing is not necessary, he or she should be directed to clearly explain why that is so.

3.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

As noted above, this case has been advanced on the Board's docket.  It must also be afforded expeditious treatment by the RO or the AMO.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

